MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen.
The BIA did not abuse its discretion by construing petitioner’s motion to reopen as a motion to reconsider, see 8 C.F.R. § 1003.2(a)-(c), or by denying petitioner’s second motion to reconsider; a second motion to reconsider, absent certain exceptions that do not apply to this case, is prohibited under the regulations. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended on other grounds by 404 F.3d 1105 (9th Cir.2005). Moreover, the motion would have been petitioner’s second motion to reopen, which, absent certain exceptions that do not apply to this case, is also prohibited under the regulations. See 8 C.F.R. § 1003.2(c)(2).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
*759All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.